DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 08/13/2018.
Claims 1-16 are pending. Applicant has cancelled claims 1-8 and added new claims 9-16.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Appropriate corrections are required.

Claim Objections
Claims 9-16 are objected to because of the following informalities:  

In Claim 9,

Line 1, it is suggested to amend “reduction of” to “reduction of a” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “comprising silicon” to “comprising the silicon” in order to ensure proper antecedent basis.
Line 4, it suggested to amend “magnesium, and” to “a magnesium, and” in order to ensure proper antecedent basis.

In Claim 10,
Line 2, it is suggested to amend “a BET” to “the BET” in order to ensure proper antecedent basis.

In Claim 11,
Line 1, it is suggested to amend “the weight” to “a weight” in order to ensure proper antecedent basis.
Line 2, it is suggested to amend “silicon dioxide and magnesium” to “the silicon dioxide and the magnesium” in order to ensure proper antecedent basis.

In Claim 12,
Line 1, it is suggested to amend “in addition to” to “in addition to the moderator” in order to ensure proper antecedent basis.
Line 2, it is suggested to amend “optionally contains one or more further moderators” to “optionally further contains one or more moderators” in order provide clarity in the claim.
Line 3, it is suggested to amend “the proportion of magnesium oxide” to “a proportion of the moderator magnesium oxide” in order to ensure proper antecedent basis and to provide clarity in the claim.
Line 3, it is suggested to amend “the total weight” to “a total weight” in order to ensure proper antecedent basis.

In Claim 13, 
Line 2, it is suggested to amend “magnesium oxide” to “the moderator magnesium oxide” in order to ensure proper antecedent basis and to provide clarity in the claim.

In Claim 14,
Lines 1-2, it is suggested to amend “silicon dioxide, magnesium and magnesium oxide moderator” to “the silicon, the magnesium and the moderator magnesium oxide” in order to ensure proper antecedent basis.

In Claim 15,
Line 3, it is suggested to amend “the total weight” to “a total weight” in order to ensure proper antecedent basis.

In Claim 16,
Line 2, it is suggested to delete “thus” to provide clarity in the claim.
Line 3, it is suggested to amend “the total weight” to “a total weight” in order to ensure proper antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the product mixture” in lines 1-2 and there is insufficient antecedent basis for this limitation in the claim. 
In addition, Claim 15 is not clear how the “product mixture” is formed from claim 9 when claim 9 does not specifically mention the process steps of forming “the product mixture”.  Clarification is requested.
In Claim 15, further recites the product mixture contains 1% to 40% by weight of silicon, 45% to 99% by weight of magnesium oxide which is not clear asto if the silicon is same 
In claim 15, further recites “each product mixture” which is not clear since claim 15 dependent on claim 9 does not mention making any product mixtures.  If there are multiple product mixtures being form, then applicant needs to clarify either in claim 9 or claim 15 asto how the product mixtures are obtained from the process steps of claim 9.  
Clarification is requested. 
Claim 16 recites “the product mixture” in lines 1-2 and “the thus obtained product” in line 2.  There in s insufficient antecedent basis for this limitation in the claim. 
Claim 16, further it is not clear from claim language how the product mixture is being formed and how the product is obtained from the process steps of claim 9 since claim 9 only recites “magnesiothermically reducing a reactant mixture comprising silicon dioxide, magnesium and, as a moderator, magnesium oxide” to produce silicon. 
Clarification is requested.

Allowable Subject Matter
Claims 9-16 would be allowable after applicant overcome with all the claim objections, specification objections and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action.

The present claims are allowable over the closest prior art taught by Clemens Winkler (“Über die Reduction von Sauerstoffverbindungen durch Magnesium”, BERICHTE DER DEUTSCHEN CHEMISCHEN GESELLSCHAFT, Vol.23, no.2, 1890, pages 2642-2668, IDS cited 

Clemens discloses a process for the preparation of silicon by magnesiothermic reduction of a mixture containing silicon dioxide, magnesium and magnesium oxide (see abstract in english).

However, Clemens does not disclose magnesium oxide having a BET surface area of ≤ 40 m2/g.

Vigouroux discloses a process for the preparation of silicon by magnesiothermic reduction of a mixture containing silicon dioxide, magnesium and magnesium oxide (see abstract in English).

However, Vigouroux does not disclose magnesium oxide having a BET surface area of ≤ 40 m2/g.

Rozenband disclosed process for producing ultrafine powder of crystalline silicon comprising reactant mixture of silicon dioxide, magnesium and magnesium oxide (see figure 3) and further mentions magnesium oxide addition helps prevent formation of magnesium silicide and increase the yield of the silicon powder (page 8 lines 3-8).

2/g.

Gigler discloses a method for producing silicon by magnesiothermic reduction of a silicon dioxide, comprising magnesiothermically reducing a reactant mixture comprising the silicon dioxide, a magnesium and, as a moderator, magnesium oxide and silicon, and optionally further moderators (see abstract).

However, Gigler does not disclose as a moderator magnesium oxide having a BET surface are of ≤ 40 m2/g.

Thus, it is clear Clemens, Vigouroux, Rozenband and Gigler, either alone or in combination, do not disclose or suggest the present invention.

In light of above, the present claims 9-16 would be allowable after applicant overcomes with all the claim objections, specification objections and 112(b) rejection as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        10/21/2021